          Case 1:19-cr-00789-PGG Document 388 Filed 06/01/21 Page 1 of 1




        LAW OFFICE OF KENNETH J. MONTGOMERY
                          P.L.L.C.
                  198 ROGERS AVENUE
              BROOKLYN, NEW YORK 11225
            PH (718) 403-9261 FAX (347) 402-7103
                ken@kjmontgomerylaw.com

June   1, 2021

BY ECF
The Honorable Paul G. Gardephe(PGG)
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007                                                  June 2, 2021

                 Re: United States v. Jelani Wray​ , ​19 Cr. 789​ (PGG)

Dear Judge Gardephe:

                This letter is a travel request on behalf of Mr. Wray. Mr. Wray would like to
travel with his family to Florida from June 4th- June 7th for a family gathering. Pretrial has
approved the travel and the Government does not have any objections to the travel request. Mr.
Wray will also provide pretrial with his travel itinerary.

              Mr.Wray will continue to abide by all the other conditions of his release. Thank
you for the Court’s time and consideration.


                                                              Respectfully,
                                                              Kenneth J. Montgomery
                                                              s/
                                                              Kenneth J. Montgomery
